[Cite as State v. Morgan, 2021-Ohio-3972.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,
                                                         CASE NO. 9-21-11
       PLAINTIFF-APPELLEE,

       v.

ANGEL R. MORGAN,                                         OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 20-CR-283

                                     Judgment Affirmed

                          Date of Decision: November 8, 2021



APPEARANCES:

        Carlos M. Crawford for Appellant

        Nathan Heiser for Appellee
Case No. 9-21-11


WILLAMOWSKI, P.J.

        {¶1} Defendant-appellant Angel Morgan (“Morgan”) brings this appeal from

the judgment of the Court of Common Pleas of Marion County. Following a guilty

plea to two of the six charges, the trial court sentenced Morgan to an aggregate

prison term of 11-15 years. Morgan alleges on appeal that the trial court erred by

1) failing to merge the offenses and 2) sentencing her to consecutive sentences. For

the reasons set forth below, the judgment is affirmed.

        {¶2} On July 15, 2020, the Marion County Grand Jury indicted Morgan and

her boyfriend of the following charges: 1) murder in violation of R.C. 2903.02(B);

2) murder in violation of R.C. 2903.02(B); 3) felonious assault in violation of R.C.

2903.11(A)(1); 4) endangering children in violation of R.C. 2919.22(B)(1); and 5)

endangering children in violation of R.C. 2912.22(B)(1). Doc. 1. An additional

count of endangering children in violation of R.C. 2919.22(B)(2) was added on

February 9, 2021. Doc. 40.1 Pursuant to a plea agreement, Morgan agreed to enter

a plea of guilty to Count 3 (felonious assault) and Count 6 (endangering children).

Doc. 44. In exchange, the State agreed to dismiss the remaining four counts of the

indictment. Doc. 44. The plea of guilty to Counts 3 and 6 was accepted by the trial

court and the remaining counts were dismissed. Doc. 44.




1
  Morgan waived the right to be charged via indictment on Count 6 and consented to prosecution by
information. Doc. 43.

                                              -2-
Case No. 9-21-11


       {¶3} On March 29, 2021, the trial court held a sentencing hearing. Doc. 48.

Morgan argued that the sentences should merge at that hearing. The trial court

imposed a sentence of 8-12 years of prison as to Count 3 and 36 months in prison

as to Count 6. Doc. 48. The trial court then ordered that the sentences be served

consecutively to each other for an aggregate sentence of 11-15 years in prison. Doc.

48. Morgan filed a timely notice of appeal from this judgment. Doc. 50. On appeal,

Morgan raises the following assignments of error.

                            First Assignment of Error

       The trial court erred in failing to merge the child endangering and
       felonious assault charges when sentencing [Morgan].

                           Second Assignment of Error

       The trial court abused its discretion in imposing consecutive
       sentencing in this matter.

                                Merger of Sentences

       {¶4} In her first assignment of error, Morgan claims that the trial court erred

by not merging the two sentences as the offenses were allied offenses of similar

import. “Whether offenses are allied offenses of similar import is a question of law

that this court reviews de novo.” State v. Cartlidge, 3d Dist. Seneca No. 13-18-33,

2019-Ohio-1283, ¶ 26. The most recent test for merger of multiple offenses was set

forth by the Ohio Supreme Court in the case of State v. Ruff, 143 Ohio St.3d 114,

2015-Ohio-995, 34 N.E.3d 892. In Ruff, the defendant was convicted of rape,

aggravated burglary, attempted rape, and sexual battery of a minor. Id. at ¶ 2. The

                                         -3-
Case No. 9-21-11


issue before the Court was whether the rape and aggravated burglary charges should

have merged. Id. When discussing the issue of merger, the Court held as follows.

      When the defendant’s conduct constitutes a single offense, the
      defendant may be convicted and punished only for that offense.
      When the conduct supports more than one offense, however, a
      court must conduct an analysis of allied offenses of similar import
      to determine whether the offenses merge or whether the
      defendant may be convicted of separate offenses. R.C. 2941.25(B).

      A trial court and the reviewing court on appeal when considering
      whether there are allied offenses that merge into a single
      conviction under R.C. 2941.25(A) must first take into account the
      conduct of the defendant. In other words, how were the offenses
      committed? If any of the following is true, the offenses cannot
      merge and the defendant may be convicted and sentenced for
      multiple offenses: (1) the offenses are dissimilar in import or
      significance – in other words, each offenses caused separate,
      identifiable harm, (2) the offenses were committed separately, or
      (3) the offenses were committed with separate animus or
      motivation.

      At its heart, the allied-offense analysis is dependent upon the facts
      of a case because R.C. 2941.25 focuses on the defendant’s
      conduct. The evidence at trial or during a plea
      or sentencing hearing will reveal whether the offenses have
      similar import. When a defendant’s conduct victimizes more
      than one person, the harm for each person is separate and
      distinct, and therefore, the defendant can be convicted of multiple
      counts. Also a defendant’s conduct that constitutes two or more
      offenses against a single victim can support multiple convictions
      if the harm that results from each offense is separate and
      identifiable from the harm of the other offense. We therefore hold
      that two or more offenses of dissimilar import exist within the
      meaning of R.C. 2941.25(B) when the defendant’s conduct
      constitutes offenses involving separate victims or if the harm that
      results from each offense is separate and identifiable.

      ***


                                       -4-
Case No. 9-21-11


       Rather than compare the elements of two offenses to determine
       whether they are allied offenses of similar import, the analysis
       must focus on the defendant’s conduct to determine whether one
       or more convictions may result, because an offense may be
       committed in a variety of ways and the offenses committed may
       have different import. No bright-line rule can govern every
       situation.

       As a practical matter, when determining whether offenses
       are allied offenses of similar import within the meaning of R.C.
       2941.25, courts must ask three questions when the defendant's
       conduct supports multiple offenses: (1) Were the offenses
       dissimilar in import or significance? (2) Were they committed
       separately? and (3) Were they committed with separate animus
       or motivation? An affirmative answer to any of the above will
       permit separate convictions. The conduct, the animus, and the
       import must all be considered.

Id. at ¶ 24-26, 30-31. The Court reversed the judgment of the appellate court and

remanded the matter to the appellate court for consideration of whether the import

of the aggravated burglary and the import of the rape were similar or similar in each

of the events. Id. at 29.

       {¶5} Here, Morgan pled guilty to two charges: 1) felonious assault and 2)

endangering children. To prove felonious assault, the State had to show that Morgan

caused serious physical harm to another. R.C. 2903.11(A)(1). The basis for this

charge was that Morgan had repeatedly struck the victim about the head which

eventually caused his death. To prove the endangering children charge, the State

had to show that Morgan tortured or cruelly abused a child. The basis for this charge

was that Morgan had not fed or provided fluids to the victim resulting in him being

malnourished and dehydrated. The acts forming the basis of the charges were not

                                         -5-
Case No. 9-21-11


the same, but separate acts done at separate times. Thus, they were committed

separately. If the acts were committed separately, they cannot be allied offenses of

similar import which are merged for the purposes of sentencing. Ruff, supra at ¶

31. The first assignment of error is overruled.

                       Imposition of Consecutive Sentences

       {¶6} Morgan’s second assignment of error alleges that the trial court erred

by imposing consecutive sentences. Morgan claims that since she did not commit

the worst form of the offense, she should not have received consecutive sentences.

The imposition of consecutive sentences is controlled by R.C. 2929.14(C)(4).

       If multiple prison terms are imposed on an offender for
       convictions of multiple offenses, the court may require the
       offender to serve the prison terms consecutively if the court finds
       that the consecutive service is necessary to protect the public from
       future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the
       offender's conduct and to the danger the offender poses to the
       public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
       of the Revised Code, or was under post-release control for a prior
       offense.

       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or
       more of the multiple offenses so committed was so great or
       unusual that no single prison term for any of the offenses
       committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct.



                                        -6-
Case No. 9-21-11


       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from
       future crime by the offender.

       {¶7} Morgan does not argue that the trial court erred by failing to make the

required findings. She also does not argue that the trial court failed to consider the

sentencing factors set forth in R.C. 2929.11 and 2929.12. Instead her argument is

that the trial court’s conclusions were not supported by the record. However, in

State v. Jones, the Supreme Court of Ohio held that an appellate court has no

authority to weigh the evidence and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with the overriding purposes

of felony sentencing and the sentencing factors. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649. Pursuant to this holding, this Court may not consider

how the trial court applied the factors set forth in R.C. 2929.11 and 2929.12. Id. at

¶ 31. The second assignment of error is overruled.

       {¶8} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Marion County

is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                         -7-